331 S.W.2d 327 (1960)
Gilberto GONZALEZ, Appellant,
v.
STATE of Texas, Appellee.
No. 31150.
Court of Criminal Appeals of Texas.
January 13, 1960.
Werner A. Gohmert, Alice, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Presiding Judge.
The offense is the possession of marijuana; the punishment, three years.
Officers of the City of Alice testified that pursuant to a police call they went to a certain house which did not belong to appellant and there found him standing by a window, that in their opinion he was intoxicated, that he was placed under arrest, and a search of his person revealed a cigarette in his shirt pocket. It was shown by the testimony of a chemist and toxicologist that such cigarette contained marijuana.
Appellant, testifying in his own behalf, stated that he had been drinking beer on the day in question, that he had borrowed a cigarette from Ricardo Gonzalez but put it in his shirt pocket instead of smoking it, that he went to the house where he was arrested by invitation, and that the cigarette which Ricardo had given him was the one the officers seized. Ricardo Gonzalez was called in rebuttal and testified that he had been drinking beer with the appellant on the day in question but had not given him a cigarette.
The sole contention raised by brief and in argument is that the State failed to prove that appellant had in his possession a sufficient quantity of marijuana to be applied to the use commonly made thereof. He bases this contention on the testimony of the toxicologist that he slit the middle of the cigarette and took therefrom.02 grams of marijuana for testing in order to preserve the cigarette itself so that it might be introduced in evidence. We note, further, however, that the expert testified that the entire cigarette weighed .27 grams, which was more than sufficient to make a cigarette, and that in his professional opinion the entire cigarette consisted of pure marijuana.
Finding the evidence sufficient to support the conviction and no reversible error appearing, the judgment is affirmed.